Citation Nr: 0031829	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-11 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychosis, including 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The veteran had active duty from January 1975 to August 1979.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In March 2000, in Atlanta, Georgia, the 
veteran was afforded a hearing before the undersigned Board 
member.

Preliminarily, the Board notes that, in an unappealed January 
1994 rating decision, the RO denied service connection for 
schizophrenia, on the basis that a psychosis was not shown in 
service or within one year thereafter.  Thereafter, in 
November 1996, the veteran requested that his claim be 
reopened.  See 38 C.F.R. §  3.156 (2000); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  In its April 1997 determination, the RO 
concluded that new and material evidence had been submitted 
to reopen the claim, but continued its denial of service 
connection for paranoid schizophrenia, from which the veteran 
appealed.  


REMAND

The veteran seeks service connection for a psychosis, namely 
schizoaffective disorder, bipolar type, that he asserts is 
related to active military service.  In his May 1999 
substantive appeal and oral testimony, the veteran has 
maintained that, prior to service entry, he had a bipolar-
type personality that was aggravated by active service and 
led to his needing in-service mental health treatment and, 
post service, to treatment for depression, that ultimately 
led to a psychosis in 1981 and, later, developed into a 
schizoaffective disorder.

At his March 2000 Board hearing, and September 1997 personal 
hearing at the RO, the veteran testified that, prior to 
entering service, he had episodes of mild derepression 
associated with weight gain that were treated by his 
physician, Dr. F.M.D., but for which medication was not 
prescribed.  The veteran asserted that, while in service and 
stationed in England, the stress of military life caused him 
to experience more severe depression, that was treated with 
individual psychotherapy for about eighteen months.  He 
reported that, from approximately 1977 to 1979, Captain 
Brown, evidently an Air Force medical officer, treated him at 
the RAF Upper Heyford Treatment Center in England.  Within 
two or three months of the veteran's discharge from service, 
he was again treated by Dr. F.M.D. who prescribed 
antidepressant medication.  In the 1980's, the veteran's 
illness became more volatile and severe.

The Board believes additional efforts must be made to obtain 
the service medical records of the veteran's mental health 
treatment at the RAF Upper Heyford Treatment Center, in 
England.  See Hayre v. West, 188 F.3d 1327, 1331 (Fed. Cir. 
1999) (A single request for service medical records 
specifically requested by the claimant and not obtained by 
the RO does not fulfill the duty to assist.)  In December 
1997, the National Personnel Records Center (NPRC) responded 
to the RO's records' request by indicating that such records 
were not found.  However, the Board believes further efforts 
should be made to obtain the treatment records repeatedly 
identified by the veteran including, if necessary, directly 
contacting the treatment facility in England to determine 
where patient records are archived.  Id.

Further, a review of the evidence of record reveals that, in 
a March 1985 letter, Dr. F.M.D. indicated that the veteran 
was his patient for most of his life and was seen with a 
psychotic episode in 1981.  While a June 1994 statement from 
Dr. F.M.D. describes treating the veteran for depression from 
October 1979 to August 1980, and the physician's treatment 
records, dated from August 1980 to September 1986, are 
associated with the claims folder, earlier, pre service 
treatment records are not.  In light of the veteran's 
assertions of aggravation of a pre-service illness, the Board 
believes efforts must be made to obtain these earlier 
treatment records.

According to a May 1985 Social Security Administration (SSA) 
disability determination record, the veteran was found 
totally disabled and eligible for benefits in October 1984 
due to schizophrenic disorders, paranoid type.  While the 
medical records considered in conjunction with that award 
appear to be in the claims file, later dated records are not. 
 
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), that had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

For all the reasons cited above, and to ensure that the VA 
has met its duty to assist the claimant in developing the 
facts pertinent to the claim and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1. The RO should take all appropriate 
action to obtain a copy of the Mental 
Health Services psychiatric counseling 
records prepared by Captain (Dr.?) 
Brown, an Air Force medical officer, 
at the RAF Upper Heyford Treatment 
Center, England, from approximately 
1977 to 1979.  The RO's efforts should 
include, but not be limited to, 
requesting the psychiatric records 
regarding the veteran from the 
National Personnel Records Center 
(NPRC) and directly contacting the RAF 
Upper Heyford Treatment Center in 
England to determine where psychiatric 
records dated from 1977 to 1979, 
regarding the veteran, are currently 
stored.  In the event that the RO is 
advised that the veteran's service 
psychiatric records are located in a 
place other than the NPRC, then the RO 
should take all appropriate action to 
obtain a copy of those records and 
associate them with the claims file.  
All requests for records and responses 
received should be associated with the 
claims folder.

2. The RO should obtain the names and 
addresses of all additional VA and 
non-VA medical care providers who 
treated the veteran for a psychiatric 
disorder, prior to and after service, 
whose records are not already 
associated with the claims folder.  
After securing the necessary release, 
the RO should attempt to obtain these 
records.  In any event, the RO should 
contact Dr. F.M.D. and request copies 
of all records pertaining to any 
treatment of the veteran prior to 
October 1979.  

3. The RO should contact the Social 
Security Administration and request 
copies of any subsequent post 1985 
determination regarding the 
continuation of the veteran's 
disability benefits and all documents 
considered in connection with the 
award of these benefits and associate 
them with this file.

4. Then, if, and only if, additional 
service medical records or medical 
records pertaining to treatment of the 
veteran prior to October 1979 are 
obtained, the RO should request that 
the physician who examined the veteran 
in January 1999 review the claims 
folder and the additional medical 
evidence.  (If, and only if, the 
January 1999 examiner is unavailable, 
the veteran should be afforded a new 
VA psychiatric examination to 
determine the nature and likely 
etiology of any psychiatric disorder 
found to be present.  All appropriate 
testing should be performed.)  The 
examiner is requested to the review 
the claims folder, including the pre 
and service medical records and offer 
an opinion as to whether it is as 
likely as not that any currently 
diagnosed psychiatric disorder is due 
to disease or injury in service.  If 
any identified psychiatric disorder is 
determined to have existed prior to 
service, the examiner is requested to 
offer an opinion as to whether the 
disorder underwent an increase in 
severity beyond the natural 
progression during the period of 
service.  A rationale for all opinions 
offered should be provided.  In the 
event that a new VA examination is 
warranted, the claims folder should be 
made available to the examiner for 
review prior to the examination.

5. Then, the RO must review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6. Then, the RO should readjudicate the 
issue of entitlement to service 
connection for a psychosis.  If the 
benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal since 
the May 1999 statement of the case.  
An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 8 -


